IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,680-02


                      EX PARTE TERRIO LA JOE HOLIDAY, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1383178-A IN THE 179TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to sixty years’ imprisonment. The Fourteenth Court of Appeals affirmed

his conviction. Holiday v. State, No. 14-14-00467-CR (Tex. App.—Houston [14th Dist.] Mar. 12,

2015) (not designated for publication).

        Applicant contends that appellate counsel rendered ineffective assistance because he failed

to advise him of his right to file a pro se petition for discretionary review. We remanded this
                                                                                                        2

application to the trial court for findings of fact and conclusions of law.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely advise

Applicant of his right to file a pro se petition for discretionary review. The trial court recommended

that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Fourteenth Court of Appeals in case number 14-14-

00467-CR that affirmed his conviction in 1383178 from the 179th District Court of Harris County.

Applicant shall file his petition for discretionary review with this Court within 30 days of the date

on which this Court’s mandate issues.



Delivered:     March 29, 2017
Do not publish